ON MOTION ROE REHEARING.
MacIntyre, J.
The contention in the motion for a rehearing that the result in this case might be different because a policy of indemnity insurance was given, and not a bond, is not sound. One of the provisions of the bond is that such bond shall be for the benefit of and subject to suit or action thereon by any person who shall sustain actionable injury thereby. The act further provides that in lieu of said bond a policy of indemnity insurance may be filed, which policy must substantially conform to all the provisions of the bond. Assuming that the commissioner did his duty (followed the statute), the contract in this case is what the statute prescribes, and whether the instrument be in the form of a bond or of a policy of indemnity insurance, we hold that it was the legislative intent to provide by this statute that one direct action could be maintained against the carrier and the insurance company.

Rehearing denied.

Guerry, J., concurs. Broyles, O. J., dissents.